Citation Nr: 1629703	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-01 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating for degenerative joint disease, left knee, status post tear medial collateral ligament, fracture with hardware in femur (left knee disability) in excess of 10 percent prior to October 24, 2013, and in excess of 40 percent thereafter.

2.  Entitlement to a rating for degenerative joint disease, right knee, status post repair lateral collateral ligament, fracture with hardware in femur and tibia (right knee disability) excess of 10 percent prior to October 24, 2013, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney at Law

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to January 2001 with an additional 4 months and 24 days of active service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied increased ratings for the left and right knee disabilities.

At that time, the left knee disability was evaluated under Diagnostic Code (DC) 5262 (impairment of the tibia and fibula) and the right knee disability under DC 5257 (recurrent subluxation or lateral instability).  In a November 2013 rating decision, the RO evaluated the left and right knee disabilities under DC 5261 (limitation of extension) and increased the disability ratings to 40 percent, effective, October 24, 2013.  As the increase did not satisfy the appeal in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2014, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in June 2016, he withdrew his hearing request. 


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran's left and right knee disabilities have manifested with slight lateral instability; flexion limited, at worst, to 80 degrees, even considering painful motion and other factors; and frequent episodes of locking, pain and effusion; the evidence does not show ankylosis; impairment of the tibia and fibula, or genu recurvatum.

2.  Prior to October 24, 2013, left and right knee extension was limited to less than 10 degrees, even considering painful motion and other factors.

3.  From October 24, 2013, left and right knee extension was limited, at most, to 30 degrees, even considering painful motion and other factors.


CONCLUSIONS OF LAW

1.  From October 24, 2013, the criteria for a 10 percent rating, but no more, for instability of the left knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5257 (2015).

2.  From October 24, 2013, the criteria for a 10 percent rating, but no more, for instability of the right knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5257 (2015).

3.  Prior to October 24, 2013, the criteria for a separate 10 percent rating, but not more, for painful left knee motion were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003.

4.  Prior to October 24, 2013, the criteria for a separate 10 percent rating, but not more, for painful right knee motion were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003.

5.  From October 24, 2013, the criteria for a higher rating than 40 percent for limitation of extension of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5261 (2015).

6.  From October 24, 2013, the criteria for a higher rating than 40 percent for limitation of extension of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5261 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard July 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in August 2010 and October 2013.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. General Rating Principles

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

III.  Rating Criteria

Diagnostic Code 5256, which evaluates ankylosis of the knee, provides for a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of the knee, and provides for a 10 percent rating for slight impairment; a 20 percent rating for moderate impairment; and a 30 percent rating for severe impairment.

When semilunar cartilage is dislocated with frequent episodes of locking, pain, and effusion into the joint, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.

When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.

Diagnostic Code 5260, which evaluates limitation of flexion, provides for a 10 percent rating when flexion is limited to 45 degrees; a 20 percent rating when flexion is limited to 30 degrees; and a 30 percent rating when flexion is limited to 15 degrees.

Diagnostic Code 5261, which evaluates limitation of extension, provides for a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when extension is limited to 15 degrees; a 30 percent rating when extension is limited to 20 degrees; a 40 percent rating when extension is limited to 30 degrees; and a 50 percent rating when extension is limited to 45 degrees.

Diagnostic Code 5262, which evaluates impairment of the tibia and fibula, provides for a 10 percent disability rating for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating for malunion of the tibia fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee and ankle disability; and a 40 percent rating for nonunion of the tibia and fibula with loose motion, requiring brace.

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.

When assigning ratings, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2015).  Amputation not improvable by prosthesis controlled by natural knee action warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5165 (2015).

IV.  Discussion

The appeal period before the Board begins on April 22, 2009, the date VA received the claims for increased ratings, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

With respect to the left knee, the Veteran was in receipt of a 10 percent rating under DC 5262 (impairment of the tibia and fibula) prior to October 24, 2013, and a 40 percent rating thereafter under DC 5261 (limitation of extension).

With respect to the right knee, the Veteran was in receipt of a 10 percent rating under DC 5257 (recurrent subluxation and lateral instability) prior to October 24, 2013, and a 40 percent rating thereafter, under DC 5261 (limitation of extension).

Initially, the Board notes that the issues of entitlement to ratings in excess of 10 percent prior to October 24, 2013, and 40 percent thereafter address the Veteran's contention of entitlement to effective dates earlier than October 24, 2013, for 40 percent ratings for the left and right knees disabilities.  See Brief (June 2016).

DC 5256 and DC 5263 - Ankylosis and Genu Recurvatum

Separate ratings are not warranted on the basis of ankylosis or genu recurvatum as the Veteran does not contend and the evidence does not suggest that either of these conditions have affected the Veteran's knee joints at time during the pendency of the appeal.  Moreover, the August 2010 and October 2013 VA examiners affirmatively found that the Veteran does not experience ankylosis or genu recurvatum.

DC 5262 - Impairment of the Tibia and Fibula

Separate ratings for impairment of the tibia and fibula are not warranted at any time during the pendency of the appeal.  While the October 2013 VA examiner noted asymptomatic shin splints, the record is otherwise absent evidence of nonunion or malunion of the tibia or fibula.  See also VBA Manual M21-1, III.iv.4.A.3.k (noting that shin splints are to be evaluated analogously with 38 CFR 4.71a, DC 5262).  Furthermore, knee evaluations throughout the pendency of the appeal affirmatively show no evidence of misalignment, deformity, or impairment of the tibia or fibula.  See, e.g., VA treatment record (March 8, 2010; August 13, 2012); VA examinations (August 2010; October 2013).

The Board finds that prior to October 24, 2013, DC 5257 (recurrent subluxation and lateral instability) contemplates the Veteran's left knee disability better than DC 5262 (impairment of the tibia and fibula), the Code under which the disability was evaluated.  This is particularly so as there is no evidence of impairment of the tibia and fibula, but, as discussed below, there is evidence of recurrent subluxation or lateral instability.  Coupled with the fact that a rating under DC 5257 instead of DC 5262 does not result in a reduction in the Veteran's disability rating and the rating under DC 5262 was in effect less than 20 years, and thus, was not protected, the Board finds that the Veteran's 10 percent rating for a left knee disability under DC 5262 (impairment of the tibia and fibula) prior to October 24, 2013, is to be evaluated under DC 5257 (recurrent subluxation and lateral instability).

DC 5257 - Recurrent Subluxation or Lateral Instability

As discussed above, the Veteran was been in recepit of separate 10 percent ratings under DC 5257 prior to October 24, 2013.  Here, the Board finds that separate 10 percent ratings, but not more, are warranted for lateral instability under DC 5257, from October 24, 2013.

Throughout his appeal, the Veteran has reported that his knees feel weak and occasionally give way.  See, e.g., VA treatment records (February 24, 2009; October 1, 2009); VA examinations (August 2010; October 2013).  He has described difficulty with prolonged walking or standing.  See, e.g., VA examination (October 2013).  VA treatment records show slight right knee laxity in October 2009 and mild bilateral knee laxity in March 2010; however, these records and a November 2010 record show no true giving way or dislocation.  See VA treatment records (October 1, 2009; March 16, 2010; November 30 2010).  The August 2010 VA examination report shows that collateral ligaments were normal with no signs of abnormal movement, weakness, guarding of movement, malalignment, instability, or subluxation.  The October 2013 VA examination reports shows that stability tests could not be performed, but that there was no evidence of subluxation or dislocation, to include on x-ray.

The Board notes that the rating schedule does not require objective medical evidence to substantiate the instability.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate rating for instability is warranted.  Although the October 2009 and March 2010 treatment records contain the only positive stability tests, the Veteran's testimony regarding instability, manifested as give-way and difficulty with ambulation that requires use of knee braces, is competent and credible.  Furthermore, the VA treatment records show he was issued a knee brace for his complaints of weakness and instability, and both VA examiners observed the Veteran to have an antalgic, limping gait resulting from this condition.  See, e.g., VA examination (August 2010).

The bilateral knee instability has been slight and, therefore, warrants 10 percent ratings, but not higher, for each knee.  Throughout the seven year period on appeal, the Veteran received numerous knee treatments, all but two of which note slight and mild instability with no true giving way or dislocation.  Moreover, the Veteran himself has described instability as "occasional."  See VA treatment record (October 1, 2009).  Because these findings tend to indicate infrequent episodes with minimal impact on his daily functioning, a higher rating of 20 percent for moderate instability is not warranted at time during the pendency of the appeal.

In sum, the Board finds that separate 10 percent ratings, but no more, for the left and right knees are throughout the pendency of the appeal.

DC 5258 and DC 5259 - Meniscal Conditions

Separate evaluations are not warranted on the basis of a meniscus condition under DC 5258 or DC 5259 because the Veteran is in receipt of disability ratings under DC 5257 and DC 5061.

The Veteran's Benefits Administration (VBA) has determined that separate ratings for subluxation or lateral instability under DC 5257 and a meniscus disability DC 5258 or DC 5259 would violate the rule against pyramiding.  The rationale is that the criteria for all of those codes contemplate instability; dislocation and locking under DC 5258 is consistent with instability; the broad terminology of "symptomatic" under DC 5259 also contemplates instability.  See VBA Manual M21-1, III.iv.4.A.3.i.  VBA has also determined that separate evaluations for a meniscus condition under DC 5258 or DC 5259 and limitation of motion of the same knee under DC 5260 (limitation of flexion) or DC 5261 (limitation of extension) would also violate the rule against pyramiding.  The rationale is that the criteria for all of those codes contemplate limitation of motion.  Although DC 5258, refers to "dislocated" cartilage and "locking" of the knee, the rating criteria contemplate limitation of motion through functional impairment with use (namely pain and effusion).  Diagnostic Code 5259, provides for a compensable evaluation for a "symptomatic" knee post removal of the cartilage.  VAOPGCPREC 9-98 states "DC 5259 requires consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of semilunar cartilage may result in complications producing loss of motion.  M21-1, Part III.iv.4.A.3.h.  The Board defers to VA's reasonable interpretation of its own laws and regulations.  Chevron U.S.A., Inc., v. Natural Resources Defense Council, Inc., 467 U.S. 837, 843, 104 S.Ct. 2778, 81 L.Ed.2d. 694 (1984).

DC 5261 - Limitation of Extension

As discussed above, the Veteran has been in recepit of separate 40 percent ratings under DC 5261 from October 24, 2013.  Here, the Board finds that prior to October 24, 2013, separate 10 percent ratings, but not more, are warranted for painful motion under DC 5003.

From October 24, 2013, ratings in excess of 40 percent under DC 5261 are not warranted.  The October 2013 VA examination report shows that bilateral knee extension was limited to 30 degrees, with objective evidence of painful motion at 30 degrees.  While weakness, fatigability, and incoordination contributed to the Veteran's disability, there was no additional limitation of motion with repeatative testing.  From October 2013, there is no lay or medical evidence of additional limitation of extension.  Accordingly, as the evidence fails to show limitation of extension to 45 degrees, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.

Prior to October 24, 2013, there is no evidence of compensable limitation of extension, that is, extension limited to 10 degrees.  The August 2010 VA examination report shows that bilateral knee extension was full to zero degrees, including after repetition.  Additionally, none of the treatment records show limitation of extension.

There is, however, x-ray evidence of arthritis and evidence of painful motion, which warrants compensable ratings for the knee joints under Diagnostic Code 5003.  Compensation for pain is limited to a minimal compensable rating per joint even when there is "no actual or compensable limitation of motion."  See Mitchell v. Shinseki, 25 Vet. App. 32, 36 (2011).  Thus, the Board finds that prior to October 24, 2013, separate 10 percent ratings for painful motion of the left and right knee joints are warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell, 25 Vet. App. at 36; VAOPGCPREC 9-2004.

The criteria for the next higher rating, 20 percent, under Diagnostic Code 5003, have not been met.  Diagnostic Code 5003 provides that a 20 percent rating is warranted when arthritis effects two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Each knee is one major joint.  See 38 C.F.R. § 4.45(f).  As the Veteran's painful motion only affects one major joint, 20 percent ratings are not warranted under Diagnostic Code 5003.

Additional separate ratings are not warranted on the basis of painful motion after October 24, 2013.  Indeed, DC 5003 and 38 C.F.R. § 4.59 only provide a separate rating for painful motion when the Veteran is not in receipt of a compensable rating on the basis of range of motion for the joint at issue.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  Here, the Veteran is not eligible for separate ratings on the basis of painful knee motion after October 24, 2013, as he has been in receipt of compensable ratings for limitation of extension during that period of the appeal.

DC 5260 - Limitation of Flexion

Separate ratings on the basis of a limitation of flexion under DC 5260 are not warranted.

Here, the evidence fails to show that the Veteran's flexion is limited to 60 degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regard, flexion was limited, at worst, to 90 degrees on the right knee and 95 degrees on the left knee.  This was demonstrated during the October 2013 VA examination.  At that time, the examiner noted that flexion is further reduced by 10 degrees during flare-ups.  Even so, limitation of flexion to 80 degrees does not warrant a compensable rating under 5260, which requires limitation of flexion to at least 60 degrees.  Additionally, other range of motion test results also weigh against separate compensable ratings under DC 5260.  See VA treatment records (March 16, 2010) and VA examination (August 2010) (showing flexion, at worst, to 120 degrees); VA treatment record (November 30, 2010) (showing flexion to 130 degrees); VA treatment record (August 13, 2012) (showing normal flexion without pain).  Therefore, as the evidence fails to show limitation of flexion to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, separates rating under Diagnostic Code 5260 are not warranted.  See DeLuca, supra; Mitchell, supra.

V.  Extraschedular Rating

Consideration has been given regarding whether the schedular rating is inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for any of the disabilities.  The Veteran's service-connected left and right knee disabilities have manifested by signs and symptoms such as slight lateral instability; frequent episodes of locking, pain and effusion; painful limitation of flexion and extension; and flare-ups, which result in instability of station; disturbance of locomotion; interference with sitting, standing, and or weight-bearing; difficulty sleeping; altered gait and back pain; and difficulty with physical activity and prolonged sitting and standing.

The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion, painful motion, and subluxation and lateral instability.  See 38 C.F.R. § 4.71a, DCs 5003, 5257, 5261.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by instability of station; disturbance of locomotion; interference with sitting, standing, and or weight-bearing; difficulty sleeping; altered gait and back pain; and difficulty with physical activity and prolonged sitting and standing.  In short, there is nothing exceptional or unusual about the Veteran's left and right knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

A 10 percent rating for slight left knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A 10 percent rating for slight right knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A 10 percent rating for painful left knee motion prior to October 24, 2013, is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A 10 percent rating for painful right knee motion prior to October 24, 2013, is granted, subject to the law and regulations governing the payment of VA monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


